The opinion of the court was delivered
Per Curiam.
Respondent, a member of the bar since 1930, admitted the allegations of a complaint before the Bergen County Ethics and Grievance Committee that he had misappropriated funds paid to him by the administrator of an estate of which his clients were legatees. It further appeared that subsequent counsel for the legatees had made several attempts to collect the funds owing from respondent, but had received only a part payment of one legacy. Judgments were obtained against respondent for the amounts still unpaid. At the time of the hearing before the Committee one judgment had been satisfied and arrangements had been made to satisfy *93the other judgment. When the matter was before us, we were informed by the Committee that the second judgment had been paid. Respondent asks for leniency because of his past good record at the bar, his physical illness and mental condition at the time of his derelictions and his making restitution.
After a consideration of all the circumstances we conclude that respondent should be and is hereby suspended from the practice of law for a period of two years and until further order of this Court. As a condition for reinstatement, the respondent within a reasonable time from the date of this opinion shall reimburse the legatees for their actual legal expenses incurred in obtaining and collecting the funds he misappropriated. The Committee shall ascertain these expenses from the legatees’ attorney, notify respondent as to the amount and inform this Court when payment has been made.
So ordered.